DETAILED ACTION
Status of Claims
1. 	This office action is in response to filing dated 9/26/2019.
2. 	Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims describe the steps of – receiving merchant transaction data from payment gateway; obtaining tax data and transmitting to payment gateway; 
The dependent claims merely limit the abstract idea to – using record storage indicator as a condition for reporting; reporting data; blocking intercepting requests. – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in claims, beyond the abstract idea, are: remote computer, online merchant system, payment gateway, and taxation authority system.  Based on Figs. 1, 2 and Para [0026] of the Specification, they consist of generic computing devices and servers.  Examiner thus notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019) (“Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving merchant transaction data from payment gateway; obtaining tax data and transmitting to payment gateway; receiving transaction record data from payment gateway; and sending confirmation indicator to payment gateway – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”).  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – receiving merchant transaction data from payment gateway; obtaining tax data and transmitting to payment gateway; receiving transaction record data from payment gateway; and sending confirmation indicator to payment gateway – amounts to 
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving merchant transaction data from payment gateway; obtaining tax data and transmitting to payment gateway; receiving transaction record data from payment gateway; and sending confirmation indicator to payment gateway – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8
s 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2014/0379531 A1).

Claim 1:
A process for facilitating online transactions, the process comprising:
receiving transaction data from a payment gateway over a computer network, the transaction data representative of a pending transaction between a remote computer and an online merchant system, the transaction data including at least an indication of a location of the transaction and an amount of the transaction;
(See Huang: Para [0104] (“The Tax Calculating Service 300 uses the shipping ZIP+4 code received from the Merchant Shopping Cart subsystem 200 to determine the tax jurisdiction. If that is not possible or applicable, subsystem 300 will use of the 5-digit billing ZIP code associated with the payment method.”)
applying the transaction data to a database to obtain tax data for the pending transaction;
transmitting an indication of the tax data for the pending transaction to the payment gateway over the computer network;
(See Huang: para [0083] (“At this stage before an order is placed, electronic shopping cart 220 transmits information to Tax Calculating Service 300.”), [0087] (“With this information, the Tax Calculating Service can calculate the total tax and transmit back to shopping cart engine 220 only for the purpose of transmitting this information to the customer”)
receiving over the computer network from the payment gateway a transaction record that is representative of execution of the pending transaction between the remote computer and the online merchant system, execution of the pending transaction being performed using the tax data;

(See Huang: Para [0058] (“he Tax Calculating Service will store in a respective database for each merchant, product characteristics of each merchant”)
transmitting a record storage confirmation indicator to the payment gateway over the computer network.
(See Huang: Para [0030] (“confirmation preferably by either text message or e-mail of payment generated from the CARS subsystem.”)

Claim 5 is similar to claim 1 and hence rejected on similar grounds.

Claim 2:
wherein the record storage confirmation indicator is used by the payment gateway as a condition for reporting execution of the transaction to the online merchant system.
(See Huang: Para [0066] (“The MTMB will store the variables for jurisdictions whose data are in the system, but only transactions for participating states will see the tax calculations and only those states will receive remittance.”)

Claim 6 is similar to claim 2 and hence rejected on similar grounds.

Claim 3:
reporting data for a plurality of transaction records including the transaction record to a taxation authority system of a tax jurisdiction for the location.
(See Huang: Para [0052] (“remit and report to the participating state tax authorities per their requirements. The records will be archived securely per the retention period required.”)

Claim 7 is similar to claim 3 and hence rejected on similar grounds.

Claim 4:
receiving a command from the taxation authority system, and, in response to the command, intercepting requests from online merchant systems to the payment gateway and blocking the intercepted requests from reaching the payment gateway.
(See Huang: Para [0148] (“ A system such as the Casdex® SEC Rule 17a-4-compliant storage system will ensure that even the service provider cannot access the retailers' and customers' data without proper, explicit authority from the retailers and tax authorities”)

Claim 8 is similar to claim 4 and hence rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693